         Case 2:20-cv-00924-RFB-DJA Document 13
                                             12 Filed 07/31/20
                                                      07/30/20 Page 1 of 2




 1    DOMINICA C. ANDERSON (SBN: 2988)
      TYSON E. HAFEN (SBN: 13139)
 2    DANIEL B. HEIDTKE (SBN 12975)
      DUANE MORRIS LLP
 3    100 N. City Parkway, Suite 1560
      Las Vegas, NV 89106-4617
 4    Telephone: 702.868.2600
      Facsimile: 702.385.6862
 5    E-Mail: dcanderson@duanemorris.com
             tehafen@duanemorris.com
 6           dbheidtke@duanemorris.com

 7    Attorneys for Defendant
      National Casualty Company
 8

 9
                                    UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEV ADA
11

12   M&J CHURCHFIELD FAMILY LIMITED                      Civil Action No.: 2:20-cv-00924-RFB-DJA
     PARTNERSHIP d/b/a DOUBLE DICE RV
13   PARK,
                                                         STIPULATION AND [PROPOSED]
14                         Plaintiff,                    ORDER FOR EXTENSION OF TIME
                                                         FOR DEFENDANT NATIONAL
15            V.                                         CASUALTY COMPANY TO RESPOND
                                                         TO PLAINTIFF'S FIRST AMENDED
16   K&K INSURANCE GROUP, INC., d/b/a K&K                COMPLAINT
     INSURANCE, NATIONAL CASUALTY
17   COMPANY,                                            (FIRST REQUEST)
18                         Defendants.

19

20            PlaintiffM&J Churchfield Family Limited Partnership d/b/a Double Dice RV Park ("Double

21   Dice") and Defendant National Casualty Company ("NCC"), by and through their respective counsel

22   of record, and pursuant to Local Rules IA 6-1 and 6-2, and Federal Rules of Civil Procedure Rule 6,

23   hereby stipulate and agree as follows:

24            WHEREAS, Double Dice filed its complaint (ECF No. 1) on May 22, 2020;

25            WHEREAS, pursuant to a written agreement and stipulation between all parties, Double Dice

26   filed its first amended complaint (ECF No. 9; herein, "FAC") on July 16, 2020, which renders July

27   30, 2020, as NCC's deadline to respond;

28            WHEREAS, NCC has requested, and Double Dice has agreed to, an extension of time to file

                                                         1
     DMl\11309876.1                           STIPULATION FOR EXTENSION
         Case 2:20-cv-00924-RFB-DJA Document 13
                                             12 Filed 07/31/20
                                                      07/30/20 Page 2 of 2



 1   an answer or other responsive pleading to the FAC;

 2            WHEREAS, Double Dice and NCC have agreed that NCC may file its answer or other

 3   responsive pleading to the FAC on or before Tuesday, August 4, 2020;

 4            WHEREAS, Double Dice and NCC agree that the short, three-business day extension from

 5   July 30, 2020 to August 4, 2020, will not materially impact this matter, but will instead allow NCC

 6   to obtain the documents and information necessary to respond to the F AC and submit the necessary

 7   preliminary filings associated with NCC's first substantive appearance in this matter;

 8             WHEREAS, Fed.R.Civ.P. 6(b) requires the Court to approve an extension of time for

 9   Defendant to file an answer, and therefore Double Dice and NCC collectively request the Court

10   approve the stipulation, and HEREBY STIPULATE AND AGREE as set forth below:

11             a. This is the Parties' first stipulation for an enlargement of time to answer the First Amende

12                    Complaint;

13             b. The Parties stipulate and agree that the deadline for NCC to file an answer, move o

14                    otherwise respond to the FAC shall be extended to August 4, 2020; and

15             c. This stipulation is made in good faith and not made for purposes of delay.

16             IT IS SO STIPULATED.

17

18    LEVIN SEDRAN & BERMAN LLP                             DUANE MORRIS LLP

19

20    By:        /s/ Daniel Levin                           By:   /s/ Dominica C. Anderson
                Daniel Levin                                      Dominica C. Anderson (SBN 2988)
21                                                                Tyson E. Hafen (SBN 13139)
      Attorneys for Plaintiff                                     Daniel B. Heidtke (SBN 12975)
22                                                          Attorneys for Defendant NCC
23
              IT IS SO ORDERED:
24

25            UNITED STATES MAGISTRATE JUDGE
26
                      July
               DATED: _ _31,
                           __2020
                               _ __
27

28

                                                           2
     DMl\11309876.1                             STIPULATION FOR EXTENSION
